Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is responsive to the U.S. Patent Application Ser. No 17/526,155 filed 11/15/2021 to 03/11/2022. 
Gerneral Remarks

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Status of claim to be treated in this office action:

Independent: 1, 11 and 18.
b.	Claims 1-20 are pending on the application.
Drawings
3.	The drawings were received on 11/15/2021.  These drawings are review and accepted by examiner.
Information Disclosure Statement

4.	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449; filed 11/15/2021.  The information disclosed therein was considered.
Priority
5.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
7. 	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type doublepatenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,183,223.  Although the conflicting claims are not identical, they are not patentably distinct from each other because each claim limitation recited in the current claimed invention has a memory device comprising: a vertical stack including a plurality of first conductive lines, a plurality of first pillar structures disposed on the plurality of first conductive lines, a plurality of second conductive lines disposed on the plurality of first pillar structures, a plurality of second pillar structures disposed on the plurality of second conductive lines, a plurality of third conductive lines disposed on the plurality of second pillar structures, a plurality of third pillar structures disposed on the plurality of third conductive lines, a plurality of fourth conductive lines disposed on the plurality of third pillar structures, a plurality of fourth pillar structures disposed on the plurality of fourth conductive lines, and a plurality of fifth conductive lines disposed on the plurality of fourth pillar structures; and a plurality of contacts configured to provide electrical connections between the plurality of first conductive lines and the plurality of fifth conductive lines, wherein each of the plurality of first pillar structures, the plurality of second pillar structures, the plurality of third pillar structures and the plurality of fourth pillar structures includes a memory cell, the plurality of first conductive lines, the plurality of third conductive lines and the plurality of fifth conductive lines laterally extend along a first horizontal direction, and the plurality of second conductive lines and the plurality of fourth conductive lines laterally extend along a second horizontal direction.  A method of forming a memory device, comprising: forming a vertical stack over a substrate, the vertical stack including a plurality of first conductive lines, a plurality of first pillar structures disposed on the plurality of first conductive lines, a plurality of second conductive lines disposed on the plurality of first pillar structures, a plurality of second pillar structures disposed on the plurality of second conductive lines, a plurality of third conductive lines disposed on the plurality of second pillar structures, a plurality of third pillar structures disposed on the plurality of third conductive lines, a plurality of fourth conductive lines disposed on the plurality of third pillar structures and a plurality of fourth pillar structures disposed on the plurality of fourth conductive lines, forming a plurality of contact structures, each of the plurality of contact structures contacting a corresponding one of the plurality of first conductive lines; and forming a plurality of fifth conductive lines on the plurality of fourth pillar structure and the plurality of contact structures, wherein each of the plurality of first pillar structures, the plurality of second pillar structures, the plurality of third pillar structures and the plurality of fourth pillar structures includes a memory cell and is embedded within an insulating layer, the plurality of contact structures are disposed through the insulating layer, and each of the plurality of contact structures contacts a corresponding one of the plurality of fifth conductive lines.  A memory device comprising: a substrate; a plurality of first conductive lines disposed on the substrate and extending along a first direction; a first insulating layer filling space between two adjacent first conductive lines among the plurality of first conductive lines; a plurality of first pillar structures disposed on the plurality of first conductive lines and the first insulating layer; a second insulating layer filling space between two adjacent first pillar structures among the plurality of first pillar structures; a plurality of second conductive lines disposed on the plurality of first pillar structures and the second insulating layers, and extending along a second direction that is substantially perpendicular to the first direction; a third insulating layer filling space between two adjacent second conductive lines among the plurality of second conductive lines; a plurality of second pillar structures disposed on the plurality of second conductive lines and the third insulating layer; a fourth insulating layer filling space between two adjacent second pillar structures among the plurality of second pillar structures; a plurality of third conductive lines disposed on the plurality of second pillar structures and the plurality of fourth insulating layer, and extending along the first direction; a fifth insulating layer filling space between two adjacent third conductive lines among the plurality of third conductive lines; a plurality of third pillar structures disposed on the plurality of third conductive lines and the fifth insulating layer; a sixth insulating layer filling space between two adjacent third pillar structures among the plurality of third pillar structures; a plurality of fourth conductive lines disposed on the plurality of third pillar structures and the sixth insulating layer, and extending along the second direction; a seventh insulating layer filling space between two adjacent fourth conductive lines among the plurality of fourth conductive lines; a plurality of fourth pillar structures disposed on the plurality of fourth conductive lines and the seventh insulating layer; an eighth insulating layer filling space between two adjacent fourth pillar structures among the plurality of fourth pillar structures; a plurality of fifth conductive lines disposed on the plurality of fourth pillar structures and the eighth insulating layer, and extending along the first direction; a ninth insulating layer filling space between two adjacent fifth conductive lines among the plurality of fifth conductive lines; and a plurality of contact structures penetrating the second insulating layer, the third insulating layer, the fourth insulating layer, the fifth insulating layer, the sixth insulating layer, the seventh insulating layer and the eighth insulating layer, and configured to provide electrical connections between the plurality of first conductive lines and the plurality of fifth conductive lines, wherein each of the plurality of first pillar structures, the plurality of second pillar structures, the plurality of third pillar structures and the plurality of fourth pillar structures includes a memory cell and functional corresponding to claim limitation recited the U.S. Patent No. 11,183,223 such as A memory device comprising: a first word line driving region and a second word line driving region on a substrate; a plurality of first word lines on the first and second word line driving regions, the plurality of first word lines extending in a first direction parallel to a top surface of the substrate; a plurality of first bit lines on the plurality of first word lines, the plurality of first bit lines extending in a second direction that is parallel to the top surface of the substrate and intersects the first direction; a plurality of second word lines on the plurality of first bit lines, the plurality of second word lines extending in the first direction; a plurality of second bit lines on the plurality of second word lines, the plurality of second bit lines extending in the second direction; a plurality of memory cells between the plurality of first word lines and the plurality of first bit lines and between the plurality of second word lines and the plurality of second bit lines; a plurality of first word line contacts each extending from bottom surfaces of the plurality of first word lines to the first word line driving region; and a plurality of second word line contacts each extending from bottom surfaces of the plurality of second word lines to the second word line driving region, wherein an odd-numbered first word line contact is spaced apart from an even- numbered first word line contact in the first direction.  A memory device comprising: a first word line driving region and a second word line driving region on a substrate; a plurality of first word lines on the first and second word line driving regions, the plurality of first word lines extending in a first direction parallel to a top surface of the substrate; a plurality of first bit lines on the plurality of first word lines, the plurality of first bit lines extending in a second direction that is parallel to the top surface of the substrate and intersects the first direction; a plurality of second word lines on the plurality of first bit lines, the plurality of second word lines extending in the first direction; a plurality of second bit lines on the plurality of second word lines, the plurality of second bit lines extending in the second direction; a plurality of memory cells between the plurality of first word lines and the plurality of first bit lines and between the plurality of second word lines and the plurality of second bit lines; a plurality of first word line contacts each extending from bottom surfaces of the plurality of first word lines to the first word line driving region; and a plurality of second word line contacts each extending from bottom surfaces of the plurality of second word lines to the second word line driving region, wherein the plurality of first word line contacts is arranged in a zigzag form in a plan view, and each of the plurality of first word line contact includes a plurality of studs stacked in a third direction perpendicular to the top surface of the substrate and A memory device comprising: a first word line driving region and a second word line driving region on a substrate; a plurality of first word lines on the first and second word line driving regions, the plurality of first word lines extending in a first direction parallel to a top surface of the substrate; a plurality of first bit lines on the plurality of first word lines, the plurality of first bit lines extending in a second direction that is parallel to the top surface of the substrate and intersects the first direction; a plurality of second word lines on the plurality of first bit lines, the plurality of second word lines extending in the first direction; a plurality of second bit lines on the plurality of second word lines, the plurality of second bit lines extending in the second direction; a plurality of third word lines on the plurality of second bit lines, the plurality of third word lines extending in the first direction; a plurality of memory cells between the plurality of first word lines and the plurality of first bit lines, between the plurality of first bit lines and the plurality of second word lines, between the plurality of second word lines and the plurality of second bit lines, and between the plurality of second bit lines and the plurality of third word lines; and a plurality of first word line contacts each extending from bottom surfaces of the plurality of first word lines to the first word line driving region; wherein an odd-numbered first word line contact is spaced apart from an even- numbered first word line contact in the first direction.   
However, the current claimed invention discloses a memory device and a method of forming a memory device (claims 1-20), while the U.S. Patent No. 11,183,223 discloses a memory device, but it would have been obvious to one of ordinary skill in the art appreciate that both the current claimed invention and the U.S. Patent No. 11,183,223 can have the same result and purpose of apply the cross point array memory device provides relatively low wiring resistance and relatively compact size.  The overall device footprint is reduced and the memory device is increased wiring resistance along with a large footprint. 
8. 	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type doublepatenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,923,162.  Although the conflicting claims are not identical, they are not patentably distinct from each other because each claim limitation recited in the current claimed invention has a memory device comprising: a vertical stack including a plurality of first conductive lines, a plurality of first pillar structures disposed on the plurality of first conductive lines, a plurality of second conductive lines disposed on the plurality of first pillar structures, a plurality of second pillar structures disposed on the plurality of second conductive lines, a plurality of third conductive lines disposed on the plurality of second pillar structures, a plurality of third pillar structures disposed on the plurality of third conductive lines, a plurality of fourth conductive lines disposed on the plurality of third pillar structures, a plurality of fourth pillar structures disposed on the plurality of fourth conductive lines, and a plurality of fifth conductive lines disposed on the plurality of fourth pillar structures; and a plurality of contacts configured to provide electrical connections between the plurality of first conductive lines and the plurality of fifth conductive lines, wherein each of the plurality of first pillar structures, the plurality of second pillar structures, the plurality of third pillar structures and the plurality of fourth pillar structures includes a memory cell, the plurality of first conductive lines, the plurality of third conductive lines and the plurality of fifth conductive lines laterally extend along a first horizontal direction, and the plurality of second conductive lines and the plurality of fourth conductive lines laterally extend along a second horizontal direction.  A method of forming a memory device, comprising: forming a vertical stack over a substrate, the vertical stack including a plurality of first conductive lines, a plurality of first pillar structures disposed on the plurality of first conductive lines, a plurality of second conductive lines disposed on the plurality of first pillar structures, a plurality of second pillar structures disposed on the plurality of second conductive lines, a plurality of third conductive lines disposed on the plurality of second pillar structures, a plurality of third pillar structures disposed on the plurality of third conductive lines, a plurality of fourth conductive lines disposed on the plurality of third pillar structures and a plurality of fourth pillar structures disposed on the plurality of fourth conductive lines, forming a plurality of contact structures, each of the plurality of contact structures contacting a corresponding one of the plurality of first conductive lines; and forming a plurality of fifth conductive lines on the plurality of fourth pillar structure and the plurality of contact structures, wherein each of the plurality of first pillar structures, the plurality of second pillar structures, the plurality of third pillar structures and the plurality of fourth pillar structures includes a memory cell and is embedded within an insulating layer, the plurality of contact structures are disposed through the insulating layer, and each of the plurality of contact structures contacts a corresponding one of the plurality of fifth conductive lines.  A memory device comprising: a substrate; a plurality of first conductive lines disposed on the substrate and extending along a first direction; a first insulating layer filling space between two adjacent first conductive lines among the plurality of first conductive lines; a plurality of first pillar structures disposed on the plurality of first conductive lines and the first insulating layer; a second insulating layer filling space between two adjacent first pillar structures among the plurality of first pillar structures; a plurality of second conductive lines disposed on the plurality of first pillar structures and the second insulating layers, and extending along a second direction that is substantially perpendicular to the first direction; a third insulating layer filling space between two adjacent second conductive lines among the plurality of second conductive lines; a plurality of second pillar structures disposed on the plurality of second conductive lines and the third insulating layer; a fourth insulating layer filling space between two adjacent second pillar structures among the plurality of second pillar structures; a plurality of third conductive lines disposed on the plurality of second pillar structures and the plurality of fourth insulating layer, and extending along the first direction; a fifth insulating layer filling space between two adjacent third conductive lines among the plurality of third conductive lines; a plurality of third pillar structures disposed on the plurality of third conductive lines and the fifth insulating layer; a sixth insulating layer filling space between two adjacent third pillar structures among the plurality of third pillar structures; a plurality of fourth conductive lines disposed on the plurality of third pillar structures and the sixth insulating layer, and extending along the second direction; a seventh insulating layer filling space between two adjacent fourth conductive lines among the plurality of fourth conductive lines; a plurality of fourth pillar structures disposed on the plurality of fourth conductive lines and the seventh insulating layer; an eighth insulating layer filling space between two adjacent fourth pillar structures among the plurality of fourth pillar structures; a plurality of fifth conductive lines disposed on the plurality of fourth pillar structures and the eighth insulating layer, and extending along the first direction; a ninth insulating layer filling space between two adjacent fifth conductive lines among the plurality of fifth conductive lines; and a plurality of contact structures penetrating the second insulating layer, the third insulating layer, the fourth insulating layer, the fifth insulating layer, the sixth insulating layer, the seventh insulating layer and the eighth insulating layer, and configured to provide electrical connections between the plurality of first conductive lines and the plurality of fifth conductive lines, wherein each of the plurality of first pillar structures, the plurality of second pillar structures, the plurality of third pillar structures and the plurality of fourth pillar structures includes a memory cell and functional corresponding to claim limitation recited the U.S. Patent No. 10,923,162 such as A memory device comprising: a first word line on a substrate at a first level, the first word line extending in a first direction parallel to a top surface of the substrate, the first word line having a first length in the first direction; a second word line on the substrate at a second level higher than the first level, the second word line extending in the first direction, the second word line being shifted from the first word line in the first direction by about 1/2 of the first length; a third word line on the substrate at a third level higher than the second level, the third word line extending in the first direction, the third word line vertically overlapping the second word line; a fourth word line on the substrate at a fourth level higher than the third level, the fourth word line extending in the first direction, the fourth word line vertically overlapping the first word line; and a plurality of memory cells, each of the plurality of memory cells being disposed on the first through fourth word lines.  A memory device comprising: a first word line on a substrate at a first level, the first word line extending in a first direction parallel to a top surface of the substrate, the first word line having a first length in the first direction; a second word line on the substrate at a second level higher than the first level, the second word line extending in the first direction, the second word line being shifted from the first word line in the first direction by about 1/2 of the first length; a third word line on the substrate at a third level higher than the second level, the third word line extending in the first direction, the third word line vertically overlapping the second word line; a first bit line between the first word line and the second word line, the first bit line extending in a second direction that is parallel to the top surface of the substrate and intersecting the first direction; and a second bit line between the second word line and the third word line, the second bit line extending in the second direction and A memory device comprising: a first word line driving region and a second word line driving region on a substrate; a plurality of first word lines on the first and second word line driving regions, the plurality of first word lines extending in a first direction parallel to a top surface of the substrate, each of the plurality of first word lines having a first length in the first direction; a plurality of first bit lines on the plurality of first word lines, the plurality of first bit lines extending in a second direction that is parallel to the top surface of the substrate and intersecting the first direction; a plurality of second word lines on the plurality of first bit lines, the plurality of second word lines extending in the first direction, the plurality of second word lines being shifted from the plurality of first word lines in the first direction by about 1/2 of the first length; a plurality of second bit lines on the plurality of second word lines, the plurality of second bit lines extending in the second direction; a plurality of memory cells between the plurality of first word lines and the plurality of first bit lines and between the plurality of second word lines and the plurality of second bit lines; a plurality of first word line contacts each extending from bottom surfaces of the plurality of first word lines to the first word line driving region; and a plurality of second word line contacts each extending from bottom surfaces of the plurality of second word lines to the second word line driving region, the plurality of second word line contacts being shifted from the plurality of first word line contacts in the first direction by about 1/2 of the first length.
However, the current claimed invention discloses a memory device and a method of forming a memory device (claims 1-20), while the U.S. Patent No. 10,923,162 discloses a memory device, but it would have been obvious to one of ordinary skill in the art appreciate that both the current claimed invention and the U.S. Patent No. 10,923,162 can have the same result and purpose of apply the cross point array memory device provides relatively low wiring resistance and relatively compact size.  The overall device footprint is reduced and the memory device is increased wiring resistance along with a large footprint.
9. 	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type doublepatenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,685,682.  Although the conflicting claims are not identical, they are not patentably distinct from each other because each claim limitation recited in the current claimed invention has a memory device comprising: a vertical stack including a plurality of first conductive lines, a plurality of first pillar structures disposed on the plurality of first conductive lines, a plurality of second conductive lines disposed on the plurality of first pillar structures, a plurality of second pillar structures disposed on the plurality of second conductive lines, a plurality of third conductive lines disposed on the plurality of second pillar structures, a plurality of third pillar structures disposed on the plurality of third conductive lines, a plurality of fourth conductive lines disposed on the plurality of third pillar structures, a plurality of fourth pillar structures disposed on the plurality of fourth conductive lines, and a plurality of fifth conductive lines disposed on the plurality of fourth pillar structures; and a plurality of contacts configured to provide electrical connections between the plurality of first conductive lines and the plurality of fifth conductive lines, wherein each of the plurality of first pillar structures, the plurality of second pillar structures, the plurality of third pillar structures and the plurality of fourth pillar structures includes a memory cell, the plurality of first conductive lines, the plurality of third conductive lines and the plurality of fifth conductive lines laterally extend along a first horizontal direction, and the plurality of second conductive lines and the plurality of fourth conductive lines laterally extend along a second horizontal direction.  A method of forming a memory device, comprising: forming a vertical stack over a substrate, the vertical stack including a plurality of first conductive lines, a plurality of first pillar structures disposed on the plurality of first conductive lines, a plurality of second conductive lines disposed on the plurality of first pillar structures, a plurality of second pillar structures disposed on the plurality of second conductive lines, a plurality of third conductive lines disposed on the plurality of second pillar structures, a plurality of third pillar structures disposed on the plurality of third conductive lines, a plurality of fourth conductive lines disposed on the plurality of third pillar structures and a plurality of fourth pillar structures disposed on the plurality of fourth conductive lines, forming a plurality of contact structures, each of the plurality of contact structures contacting a corresponding one of the plurality of first conductive lines; and forming a plurality of fifth conductive lines on the plurality of fourth pillar structure and the plurality of contact structures, wherein each of the plurality of first pillar structures, the plurality of second pillar structures, the plurality of third pillar structures and the plurality of fourth pillar structures includes a memory cell and is embedded within an insulating layer, the plurality of contact structures are disposed through the insulating layer, and each of the plurality of contact structures contacts a corresponding one of the plurality of fifth conductive lines.  A memory device comprising: a substrate; a plurality of first conductive lines disposed on the substrate and extending along a first direction; a first insulating layer filling space between two adjacent first conductive lines among the plurality of first conductive lines; a plurality of first pillar structures disposed on the plurality of first conductive lines and the first insulating layer; a second insulating layer filling space between two adjacent first pillar structures among the plurality of first pillar structures; a plurality of second conductive lines disposed on the plurality of first pillar structures and the second insulating layers, and extending along a second direction that is substantially perpendicular to the first direction; a third insulating layer filling space between two adjacent second conductive lines among the plurality of second conductive lines; a plurality of second pillar structures disposed on the plurality of second conductive lines and the third insulating layer; a fourth insulating layer filling space between two adjacent second pillar structures among the plurality of second pillar structures; a plurality of third conductive lines disposed on the plurality of second pillar structures and the plurality of fourth insulating layer, and extending along the first direction; a fifth insulating layer filling space between two adjacent third conductive lines among the plurality of third conductive lines; a plurality of third pillar structures disposed on the plurality of third conductive lines and the fifth insulating layer; a sixth insulating layer filling space between two adjacent third pillar structures among the plurality of third pillar structures; a plurality of fourth conductive lines disposed on the plurality of third pillar structures and the sixth insulating layer, and extending along the second direction; a seventh insulating layer filling space between two adjacent fourth conductive lines among the plurality of fourth conductive lines; a plurality of fourth pillar structures disposed on the plurality of fourth conductive lines and the seventh insulating layer; an eighth insulating layer filling space between two adjacent fourth pillar structures among the plurality of fourth pillar structures; a plurality of fifth conductive lines disposed on the plurality of fourth pillar structures and the eighth insulating layer, and extending along the first direction; a ninth insulating layer filling space between two adjacent fifth conductive lines among the plurality of fifth conductive lines; and a plurality of contact structures penetrating the second insulating layer, the third insulating layer, the fourth insulating layer, the fifth insulating layer, the sixth insulating layer, the seventh insulating layer and the eighth insulating layer, and configured to provide electrical connections between the plurality of first conductive lines and the plurality of fifth conductive lines, wherein each of the plurality of first pillar structures, the plurality of second pillar structures, the plurality of third pillar structures and the plurality of fourth pillar structures includes a memory cell and functional corresponding to claim limitation recited the U.S. Patent No. 10,685,682 such as A memory device comprising: a first cell block on a substrate at a first level; and a second cell block on the substrate at a second level different from the first level, wherein each of the first and second cell blocks comprises: a word line extending in a first direction that is parallel to a top surface of the substrate; a word line contact connected to a center point of the word line; a bit line extending in a second direction that is parallel to the top surface of the substrate and intersects the first direction; a bit line contact connected to a center point of the bit line; and a memory cell between the word line and the bit line, wherein the first cell block has a first width in the first direction and a second width in the second direction, and wherein, in a plan view of the memory device, the second cell block is offset from the first cell block in the first direction by about 1/2 of the first width or the second cell block is offset from the first cell block in the second direction by about 1/2 of the second width.  A memory device comprising: a first cell block on a substrate; a second cell block on the first cell block; a third cell block on the second cell block; and a fourth cell block on the third cell block; between the substrate and the first cell block, a first word line driving region, a second word line driving region, a first bit line driving region, and a second bit line driving region, wherein each of the first to fourth cell blocks comprises: a word line extending in a first direction that is parallel to a top surface of the substrate;   a word line contact connected to a center point of the word line; a bit line extending in a second direction that is parallel to the top surface of the substrate and intersects the first direction; a bit line contact connected to a center point of the bit line; and a memory cell between the word line and the bit line, .
However, the current claimed invention discloses a memory device and a method of forming a memory device (claims 1-20), while the U.S. Patent No. 10,685,682 discloses a memory device, but it would have been obvious to one of ordinary skill in the art appreciate that both the current claimed invention and the U.S. Patent No. 10,685,682 can have the same result and purpose of apply the cross point array memory device provides relatively low wiring resistance and relatively compact size.  The overall device footprint is reduced and the memory device is increased wiring resistance along with a large footprint.
                                            Allowable Subject Matter
10.	Claims 1-20 are presently rejected under obviousness double patenting, but would be allowable provided that a terminal disclaimer is filed.
Conclusion
	Examiner's note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fanzawa (US. 8,206,305) discloses a nonvolatile memory that has a memory cell array, which includes memory cell string pairs that share a data line contact have separate source line and that have at least two transistors within each memory cell string.
Kiisawa (US. 5,392,238} discloses a nonvolatile memory device comprising a first cell block having with a current path and a second cell block having with a current pain and has an end connect to a corresponding end of the current path of the first cell block.
	When responding to the office action, Applicant are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner to located the appropriate paragraphs.
	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the data of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PHO M LUU whose telephone number is 
571.272.1876. The Examiner can normally be reached on M-F 8:00AM – 5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms, can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 571.273.8300 for all official communications. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Pho M Luu/
Primary Examiner, Art Unit 2824